                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

          v.                             Case No. 3:15-cr-13-KRG-KAP
WILLIE G. GULLEY, JR.,                   (Case No. 3:15-cv-308-KRG-KAP)
               Defendant

                            Memorandum Order

          The motion to vacate          at   ECF no.   20   was   referred to

Magistrate Judge Keith A. Pesto for proceedings in accordance with

28 U.S.C.§ 636 and Local Rule 72 for Magistrate Judges.

          The Magistrate Judge filed a Report and Recommendation

on April 21,    2016,   ECF no.   21,   recommending that the motion to

vacate be denied.

          The parties were notified that pursuant to 28 U.S.C.§

636 (bl (1), they had fourteen days to file written objections to the

Report and Recommendation. No one filed objections and the time to

do so has expired.

          After review of the record of this matter together with

the Report and Recommendation and noting the lack of objections

thereto, the following judgment order is entered:
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

               V.                             Case No. 3:15-cr-13-KRG-KAP
WILLIE G. GULLEY, JR.,                        (Case No. 3:15-cv-308-KRG-KAP)
               Defendant

           JUDGMENT ORDER (see Fed.R.Civ.P. 58 (b) (1) (C))

               AND NOW, this      2J./1~day   of May, 2018, it is

               ORDERED that the motion to vacate at ECF no. 20 is denied

without    a        certificate    of   appealability.      The     Report   and

Recommendation at ECF no.           21 is adopted as     the opinion of the

Court.    The Clerk shall mark the civil case closed.




                                          B~T~
                                          KIM R. GIBSON,
                                          UNITED STATES DISTRICT JUDGE

Notice by ECF to counsel of record and by U.S. Mail to:

               Willie G. Gulley Jr., Reg. No. 11148-068
               Cambria County Prison
               425 Manor Drive
               Ebensburg, PA 15931
